UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 MAGNEGAS CORPORATION (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Road Tarpon Springs, FL 34689 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common stock, $0.001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. o Securities Act registration statement file number to which this form relates: Form S-1, File No. 333-181775 Securities to be registered pursuant to Section12(g) of the Act: None (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. Magnegas Corporation (the “Registrant”) hereby incorporates by reference the description of its common stock, par value $0.001 per share, to be registered hereunder contained under the heading “Description of Securities” in the Registrant’s Registration Statement on Form S-1 (File No.333-181775), as initially filed with the Securities and Exchange Commission (the “Commission”) on May 30, 2012, as subsequently amended (the “Registration Statement”), and in the prospectus included in the Registration Statement to be filed separately by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which prospectus shall be deemed to be incorporated by reference herein. Item 2. Exhibits. In accordance with the “Instructions as to Exhibits” with respect to Form 8-A, no exhibits are required to be filed as part of this registration statement because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section12(g) of the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. MAGNEGAS CORPORATION Date: August 14, 2012 By: /s/ Ermanno Santilli Ermanno Santilli Chief Executive Officer 3
